Title: To John Adams from James McHenry, 25 August 1797
From: McHenry, James
To: Adams, John



Sir.
War office 25 Augt. 1797.

Since my letter of this morning which inclosed the last dispatches I had from General Wilkinson and others, I have thought it proper to write to the General relative to the subject of Mr. Powers’s mission, to prevent should any thing have delayed Cap Guion at Massac, any misconceptions on his part. I submit a copy of it. As I had sent off the original to which this letter refers, it is probable that I may not have recollected precisely its contents. I hope however, I have made no omissions of consequence, at least I presume that from what I have said the General will find no difficulty in framing his answer in conformity to its spirit and intention.
The prevailing fever having become more general in the City, I intend accompanying my family to-morrow to a situation near Downing town, and have arranged matters so that no inconvenience and very little delay to the public business will be occasioned by this removal.
with the most perfect respect I have the honour to be Sir your most / ob & hble st.

James McHenry